Name: Commission Regulation (EEC) No 1066/92 of 29 April 1992 amending certain levies on imports of live bovine animals and beef and veal other than frozen
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 30. 4. 92No L 112/26 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 1066/92 of 29 April 1992 amending certain levies on imports of live bovine animals and beef and veal other than frozen THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 1628/91 (2), and in particular Article 12 (8) thereof, Whereas Commission Regulation (EEC) No 853/92 (3) fixes the import levies on live cattle and on beef and veal other than frozen ; Whereas Council Decision 92/232/EEC on the conclusion of an Agreement in the form of an exchange of letters between the European Economic Community and the Republic of Austria concerning the adjustment of the Community import arrangements applicable to certain beef and veal sector products originating in Austria (4) lays down new provisions on preferential imports under a separate tariff quota ; whereas this must be taken into account when the levies are fixed ; Whereas Council Regulation (EEC) No 3300/91 (*) suspends the trade concessions granted by and pursuant to the Cooperation Agreement between the European Economic Community and the Socialist Federal Republic of Yugoslavia ; whereas this should be taken into account when the import levies are fixed, HAS ADOPTED THIS REGULATION : Article 1 The Annex to Regulation (EEC) No 853/92 is hereby replaced by the Annex to this Regulation . Article 2 This Regulation shall enter into force on 1 May 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 April 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 148, 28 . 6 . 1968, p. 24. 0 OJ No L 150, 15. 6 . 1991 , p . 16. 0 OJ No L 89, 4. 4. 1992, p. 11 . (4) OJ No L 111 , 29. 4. 1992, p. 16. 0 OJ No L 315, 15. 11 . 1991 , p. 1 . 30 . 4. 92 Official Journal of the European Communities No L 112/27 ANNEX to the Commission Regulation of 29 April 1992 altering the import levies on live cattle and on beef and veal other than frozen (ECU/100 kg) CN code Croatia, Slovenia, Bosnia-Herzegovina, Macedonia, Montenegro (3) Austria (4) Sweden/Switzerland Other third countries (2)  Live weight  I 0102 90 10 17,116 0,000 131,663 (') 0102 90 31 23,099 17,116 0,000 131,663 (') 0102 90 33  17,116 0,000 131,663 (  ) 0102 90 35 23,099 17,116 0,000 131,663 (') 0102 90 37 23,099 17,116 0,000 131,663 (')  Net weight  I 0201 10 10 32,521 0,000 250,160 (') 0201 10 90 43,888 32,521 0,000 250,160 (') 0201 20 21  32,521 0,000 250,160 (') 0201 20 29 43,888 32,521 0,000 250,160 (') 0201 20 31  26,017 0,000 200,128 (  ) 0201 20 39 35,1 10 26,017 0,000 200,128 (') 0201 20 51 52,665 39,025 0,000 300,192 (') 0201 20 59 52,665 39,025 0,000 300,192 (') 0201 20 90  48,781 0,000 375,240 (') 0201 30 00  55,799 0,000 429,221 (') 0206 10 95  55,799 0,000 429,221 (') 0210 20 10  48,781 0,000 375,240 0210 20 90  55,799 0,000 429,221 0210 90 41  55,799 0,000 429,221 0210 90 90  55,799 0,000 429,221 1602 50 10  55,799 0,000 429,221 1602 90 61  55,799 0,000 429,221 (') In accordance with amended Regulation (EEC) No 715/90, levies are not applied to products imported directly into the French overseas departments, originating in the African , Caribbean and Pacific States. (2) No import levy applies to OCT originating products according to Article 101 ( 1 ) of Decision 91 /482/EEC. (3) This levy is applicable only to products complying with the provisions of the Commission Regulation (EEC) No 859/92. (4) This levy is applicable only to products complying with the provisions of the Agreement between the EEC and Austria (OJ No L 111 , 29 . 4. 1992, p. 21 ).